      Case 1:19-cv-00088-NONE-BAM Document 22 Filed 08/19/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DORIS JEAN CHILDRESS,                           )   Case No.: 1:19-cv-00088-NONE-BAM
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING PARTIES TO FILE JOINT
13          v.                                       )   STATUS REPORT REGARDING VDRP
                                                     )   REFERRAL
14   CASSANDRA TAYLOR, et al.,                       )
                                                     )
15                  Defendants.                      )
16                                                   )

17          On May 30, 2019, pursuant to the agreement of Plaintiff Doris Jean Childress and Defendants

18   Cassandra Taylor and National Railroad Passenger Corporation aka AMTRAK (erroneously sued as

19   “AMTRAK CORP.”), this matter was referred to the Court’s Voluntary Dispute Resolution Program.

20   (Doc. No. 17.) On June 14, 2019, Andrew Wanger was appointed as the VDRP neutral. (Doc. No.

21   18.)

22          It is the Court’s responsibility to assure that the time allotted for completing the VDRP process

23   is no more than appropriate and the referral does not cause unreasonable delay. Local Rule 271(i)(3).

24   Although completion of VDRP presumptively was delayed in July 29, 2019, due to Plaintiff’s health

25   (See Doc. No 20), the matter remains unresolved and inactive on the Court’s docket well over a year

26   after referral. Accordingly, within twenty-one (21) days, the parties shall file a joint status report

27   detailing the current status of this action, including the whether this matter should proceed promptly to

28   a VDRP session or be scheduled for a status conference for the purpose of entering a pretrial
      Case 1:19-cv-00088-NONE-BAM Document 22 Filed 08/19/20 Page 2 of 2


1    scheduling order. The parties are advised that the failure to comply with this order may result in the

2    imposition of sanctions.

3    IT IS SO ORDERED.

4
        Dated:     August 18, 2020                            /s/ Barbara   A. McAuliffe            _
5                                                      UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
